Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 4, 7, 9, 10, 11, 13, 16, 18, and 19 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 10,635,493 B2 discloses a method by a computing device to allocate computing resources for processing items in a queue using a list of computing resource allocation steps, the method comprising: determining a total amount of computing resources that are to be allocated for processing items in the queue based on a current number of items in the queue and the list of computing resource allocation steps, wherein the list of computing resource allocation steps specifies a plurality of ordered steps, each step in the plurality of ordered steps defining a rate at which additional computing resources are allocated for processing items in the queue when the number of items in the queue is within a particular range, wherein the plurality of ordered steps specified by the list of computing resource allocation steps includes a first step and a second step that is later in order than the first step, wherein a rate defined by the first step in the plurality of ordered steps is different from a rate defined by the second step in the plurality of ordered steps, wherein the total amount of computing resources that are to be allocated for processing items in the queue is determined as a sum of a number of computing resources added in each of the plurality of ordered steps, wherein the number of computing resources added in the second step is determined based on 
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … wherein the second process thread waits to add software resources from a first module in the plurality of software modules to the cache until the identification information for all of the software resources in the first software module is determined in the first process thread, wherein a notification is sent from the first process thread to the second process thread subsequent to the determining of the identification information for the set of software resources in the plurality of software modules, and the system determines, in the second thread, an order the plurality of software modules in response to receiving the notification; identifying, in the first process thread, one or more of the set of software resources that are associated with a software application and that are present in the cache; and loading the one or more identified software resources. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.